NOTE: This order is nonprecedential.


  muiteb ~tate~ Qtourt of £'lppeaI~
      for tbe jfeberaI Qtircuit

                  ALONZO DAY, JR.,
                  Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7035


   Appeal from the United States Court of Appeals for
Veterans Claims in 09-4491, Judge Robert N_ Davis.


                     ON MOTION


                       ORDER
   Upon review of this recently docketed appeal, it ap-
pears that Alonzo Day, Jr.'s appeal was not timely filed.
    On August 16, 2011, the United States Court of Ap·
peals for Veterans Claims entered judgment in Day's case.
The court received Day's notice of appeal on October 24,
2011,69 days after the date of judgment.
DAYv. DVA                                                        2
    To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
of the entry of judgment. See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT Is ORDERED THAT:
    (1) Day is directed to show cause, within 30 days of
the date of filing of this order why this appeal should not
be dismissed as untimely. The Secretary of Veterans
Affairs may also respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

      JAN 1 i 2012                    lsI Jan Horbaly
         Date                        Jan Horbaly.
                                     Clerk
cc: Alonzo Day, Jr.
    Elizabeth A. Speck, Esq.
                                                     FILED
s19                                          U.S. COURT OF APPEALS FOR
                                                THE FEDERAL CIRCUIT

                                                 JAN 1 72012
                                                   JAN HORBAlV
                                                      ClERK